CLAY, Commissioner.
This is a proceeding against the Honorable Louie B. Nunn, Governor of the Commonwealth, for an order directing the Governor to sign certain papers. It was initiated by filing in the Franklin Circuit Court a “Petition for writ of quo war-ranto”. In essence it is a mandamus proceeding. The trial court dismissed the petition.
Petitioner is serving a life sentence in Kentucky upon conviction of the crime of armed robbery. When he sought parole his application was deferred for two years because of a prior conviction in Idaho. He has filed a post-conviction proceeding in that state to have it set aside. That case was at one time set for hearing but was continued indefinitely. Petitioner has requested the Governor of Kentucky to sign necessary papers to permit him to travel to Idaho and the present proceeding was brought to enforce this request. Petitioner claims he has some vague constitutional right to have such an order entered.
The record fails to disclose that the Chief Executive of the State of Idaho has requested petitioner’s return or that there is any order of an Idaho court directing his return. Whether or not such a request or order should be honored by the Governor if it existed in some other form of proceeding is not before us. Petitioner’s request imposes no duty on the Governor. In the absence of a legal duty which an officer is required to perform, or a right to have such duty performed, an officer cannot be compelled to act. Board of Trustees, etc. v. Board of Education, 193 Ky. 502, 236 S.W. 1038 (1922). The trial court properly denied relief by dismissing the petition.
The judgment is affirmed.
All concur.